              CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Anthony Valiant,                                          Case No. 21-cv-0072 (WMW/HB)

                                   Plaintiff,

v.
                                                                    PROTECTIVE ORDER
Todd Leonard, MD, acting in his official
capacity as the Medical Director and sole
owner of MEnD Correctional Care, PLLC,
et al.,

                                   Defendants.


     The parties having stipulated (ECF. No. 21) to the entry of a protective order, it is

ORDERED:

1. Definitions. As used in this protective order:

         a. “attorney” means an attorney who has appeared in this action;

         b. “confidential document” means a document designated as confidential under this

               protective order;

         c. to “destroy” electronically stored information means to delete from all databases,

               applications, and file systems so that the information is not accessible without the

               use of specialized tools or techniques typically used by a forensic expert;

         d. “document” means information disclosed or produced in discovery, including at a

               deposition;

         e.    “notice” or “notify” means written notice;

         f.    “party” means a party to this action;



91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 2 of 8




         g. “protected document” means a document protected by a privilege or the work-

               product doctrine; and

         h. “protected health information” (PHI) is individually identifiable health

               information as defined in 45 CFR § 160.103.

2. Designating a Document or Deposition as Confidential.

             a. A party or non-party disclosing or producing a document may designate it as

                confidential if the party or non-party contends that it contains confidential or

                proprietary information or PHI.

             b. A party or non-party may designate a document as confidential by conspicuously

                marking each page with the word “confidential.”

             c. Deposition testimony may be designated as confidential:

                 i. on the record at the deposition; or

                 ii. after the deposition, by promptly notifying the parties and those who were

                    present at the deposition.

         d. If a witness is expected to testify as to confidential or proprietary information or

               PHI, a party or non-party may request that the witness’s deposition be taken in the

               presence of only those persons entitled to receive confidential documents.

3. Who May Receive a Confidential Document.

         a. A confidential document may be used only in this action.

         b. No person receiving a confidential document may reveal it, except to:

                 i. the court and its staff;

                 ii. an attorney or an attorney’s partner, associate, or staff;


                                                    2
91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 3 of 8




               iii. a person shown on the face of the confidential document to have authored or

                    received it;

               iv. a witness testifying in a deposition or at trial in this action;

               v. a court reporter or videographer retained in connection with this action;

               vi. any person who:

                         1. is retained to assist a party or attorney with this action; and

                         2. signs a declaration that contains the person’s name, address,

                             employer, and title, and that is in substantially this form:

                                           I have read, and agree to be bound by, the protective order
                                   in the case captioned [case caption and number] in the United
                                   States District Court for the District of Minnesota. As soon as
                                   my work in connection with that action has ended, but not later
                                   than 30 days after the termination of that action (including any
                                   appeals), I will return or destroy any confidential document that
                                   I received, any copy of or excerpt from a confidential document,
                                   and any notes or other document that contains information from
                                   a confidential document.
                                           I declare under penalty of perjury that the foregoing is true
                                   and correct.

         c. If a confidential document or PHI is revealed to someone not entitled to receive it,

              the parties must make reasonable efforts to retrieve it.

4. Serving This Protective Order on a Non-Party. A party serving a subpoena on a non-

    party must simultaneously serve a copy of this protective order and of Local Rule 5.6.

5. Correcting an Error in Designation. A party or non-party who discloses or produces a

    confidential document not designated as confidential may, within 7 days after discovering

    the error, provide notice of the error and produce a copy of the document designated as

    confidential.


                                                     3
91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 4 of 8




6. Use of Protected Health Information of Other Inmates or a Confidential Document

    in Court.

         a. Filing. This protective order does not authorize the filing of any document under

              seal. PHI of other inmates or a confidential document may be filed only in

              accordance with LR 5.6.

         b. Presentation at a hearing or trial. A party intending to present PHI of other

              inmates, or another party’s or a non-party’s confidential document at a hearing or

              trial, must promptly notify the other party or the non-party so that the other party

              or the non-party may seek relief from the court.

7. Changing a Document’s Designation.

         a. Document disclosed or produced by a party. A confidential document disclosed

              or produced by a party remains confidential unless the parties agree to change its

              designation or the court orders otherwise.

         b. Changing a designation by court order. A party who cannot obtain agreement to

              change a designation may move the court for an order changing the designation. If

              the motion affects a document produced by a non-party then, with respect to the

              motion, that non-party is entitled to the same notice and opportunity to be heard

              as a party. The party or non-party who designated a document as confidential must

              show that the designation satisfies Fed. R. Civ. P. 26(c).

8. Handling Protected Documents after Termination of Litigation.

         a. Within 60 days after the termination of this action (including any appeals), each

              party must:


                                                  4
91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 5 of 8




                i. return or destroy all PHI of other inmates and confidential documents; and

               ii. notify the disclosing or producing party that it has returned or destroyed all

                   PHI of other inmates and confidential documents within the 60-day period.

         b. Notwithstanding paragraph 8(a), each attorney may retain a copy of any PHI of

              other inmates and/or confidential documents submitted to the court, as well as

              correspondence that quotes or discloses PHI of other inmates and/or confidential

              documents.

9. Inadvertent Disclosure or Production to a Party of a Protected Document.

         a. Notice.

                i. A party or non-party who discovers that it has inadvertently disclosed or

                   produced a protected document must promptly notify the receiving party and

                   describe the basis of the claim of privilege or protection. If the party or non-

                   party provides such notice and description, the privilege or protection is not

                   waived.

               ii. A party who discovers that it may have received an inadvertently disclosed or

                   produced protected document must promptly notify the disclosing or

                   producing party or non-party.

         b. Handling of Protected Document. A party who is notified or discovers that it may

              have received a protected document must comply with Fed. R. Civ. P. 26(b)(5)(B).

10. Security Precautions and Data Breaches.

         a. Each party must make reasonable efforts to protect the confidentiality of any PHI

              or confidential document disclosed or produced to that party.


                                                   5
91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 6 of 8




         b. A party who learns of a breach of confidentiality must promptly notify the

              disclosing or producing party of the scope and nature of that breach and make

              reasonable efforts to remedy the breach.

11. Survival of Obligations. The obligations imposed by this protective order survive the

    termination of this action.



Dated: April 21, 2021                            s/Hildy Bowbeer
                                                 HILDY BOWBEER
                                                 United States Magistrate Judge




                                                6
91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 7 of 8




                                         EXHIBIT A

                                  WRITTEN ASSURANCE

                                                       declares that:

         I reside at                                                            in the City of

                         , County of                         , State of                      . My

telephone number is                                                .

         I am currently employed by                                                     , located at

                                                                          , and my current job title

is                                                                        .

         I have read and I understand the terms of the Protective Order dated

                       , filed in Case No. 21-cv-00072, pending in United States District Court

of Minnesota. I agree to comply with and be bound by the provisions of the Protective Order.

I understand that any violation of the Protective Order may subject me to sanctions by the

Court.

         I shall not divulge any documents, or copies of documents, designated “Confidential”

obtained pursuant to such Protective Order, or the contents of such documents, to any person

other than those specifically authorized by the Protective Order. I shall not copy or use such

documents except for the purposes of this action and pursuant to the terms of the Protective

Order.

         I acknowledge the obligations imposed by the Protective Order shall survive the

termination of this action.




                                                7
91468572.1
             CASE 0:21-cv-00072-WMW-HB Doc. 23 Filed 04/21/21 Page 8 of 8




         I submit myself to the jurisdiction of United States District Court of Minnesota for the

purpose of enforcing or otherwise providing relief relating to the Protective Order.



 Executed on
                        (Date)                                       (Signature)




                                                8
91468572.1
